Case 2:19-cv-08551-RGK-PLA Document 7 Filed 10/28/19 Page 1 of 8 Page ID #:146



    1   RODNEY S. DIGGS (State Bar No. 274459)
    2   rdiggs@imwlaw.com
        YALDA PAYDAR (State Bar No. 326091)
    3   ypaydar@imwlaw.com
    4   IVIE, McNEILL & WYATT
        444 S. Flower Street, Suite 1800
    5   Los Angeles, California 90071
    6   Tel. (213) 489-0028
        Fax (213) 489-0552
    7
    8   Attorneys for Defendant, Rita Gail Farris-Ellison
                           UNITED STATES DISTRICT COURT
    9

   10                     CENTRAL DISTRICT OF CALIFORNIA
   11
        JAMES CLARK,                            CASE NO.: CV19-08551 DDP (PLAx)
   12                                           Hon. Dean D. Pregerson – Ctrm. 9C 1st Street;
                    Plaintiff,                  Hon. Mag. Paul L. Abrams – Ctrm. 780
   13
              vs.                               DEFENDANT RITA GAIL FARRIS-
   14                                           ELLISON’S MOTION TO DISMISS
   15
                                                OR, IN THE ALTERNATIVE,
      RITA GAIL FARRIS-ELLISON, an              QUASH SERVICE OF PLAINTIFF’S
      individual; LENDERS ESCROW,               COMPLAINT
   16 INC., a corporation; JUST THAT EZ
      FINANCIAL, a corporation; DOE
   17 FLAGSTAR BANK, a corporation;
      and DOES 1 through 10, inclusive,
   18

   19
                    Defendants.
   20
   21   TO THE COURT, ALL INTERESTED PARTIES, AND TO THEIR

   22   COUNSEL OF RECORD:

   23         PLEASE TAKE NOTICE that on November 25, 2019 at 9:00 a.m. or as

   24   soon thereafter as counsel may be heard, in Courtroom 9C of the above-entitled

   25   court house, located at 350 West 1st Street, Los Angeles, CA 90012, Defendant

   26   RITA GAIL FARRIS-ELLISON (“Defendant” or “RITA GAIL”) pursuant to

   27   Federal Rules of Civil Procedure 12(b)(5) and F.R.C.P. 4 will and hereby does

   28   move to dismiss or, in the alternative, quash service of Plaintiff JAMES CLARK’s
                                              -1-
            DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                  QUASH SERVICE OF PLAINTIFF’S COMPLAINT
Case 2:19-cv-08551-RGK-PLA Document 7 Filed 10/28/19 Page 2 of 8 Page ID #:147



    1   (“Plaintiff”) Complaint (“COMPLAINT”) for insufficient and deficient service of
    2   process.
    3         Specifically, Plaintiff’s SUMMONS IN A CIVIL ACTION ON
    4   COMPLAINT; COMPLAINT; NOTICE OF ASSIGNMENT TO UNITED
    5   STATES JUDGES; NOTICE TO PARTIES OF COURT-DIRECTED ADR
    6   PROGRAM (“Plaintiff’s pleadings”) was improperly served on October 8, 2018
    7   via personal service to Ivie McNeill & Wyatt PLC, (IMW) a law firm, located at
    8   444 S Flower Street, Suite 1800, Los Angeles CA 90017.
    9         However, Ivie McNeill & Wyatt, PLC is not, and never has been, authorized
   10   to accept service of Plaintiff’s pleadings on behalf of Defendant Rita Gail Farris-
   11   Ellison. Secondly, IMW is not a party to the above-captioned action. Additionally,
   12   Plaintiff is seeking to pursue a lawsuit that has a final judgment entered into the
   13   Superior Court of California, County of Los Angeles on December 30, 2013 (Case
   14   No.: TC023636).
   15         This Motion is based on this Notice, the attached Memorandum of Points
   16   and Authorities, the records on file with this Court, as well as such oral or
   17   documentary evidence as may be presented at or before the hearing on this motion.
   18

   19
        Dated: October 28, 2019                 IVIE, McNEILL & WYATT
   20
                                         By:    _/S/ Rodney S. Diggs_______
   21                                           RODNEY S. DIGGS
                                                YALDA PAYDAR
   22
                                                Attorneys for Defendant,
   23                                           RITA GAIL FARRIS-ELLISON
   24
   25
   26

   27
   28
                                                -2-
            DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                  QUASH SERVICE OF PLAINTIFF’S COMPLAINT
Case 2:19-cv-08551-RGK-PLA Document 7 Filed 10/28/19 Page 3 of 8 Page ID #:148



    1                 MEMORANDUM OF POINTS AND AUTHORITIES
    2   I.      INTRODUCTION/PROCEDURAL HISTORY
    3           On October 8, 2019, Plaintiff filed his Complaint (“Complaint”), which is
    4   the operative pleading. Dkt. 1. Plaintiff has failed to file any “Proof of Service of
    5   Summons” regarding Defendant Rita Gail Farris-Ellison.
    6           However, Plaintiff’s service of Plaintiff’s Complaint regarding Rita Gail is
    7   defective and must be dismissed or quashed. Plaintiff has not filed any Proof of
    8   Service in addition to not personally serving Defendant.
    9           Plaintiff served the law firm of Ivie McNeill & Wyatt, PLC is not, and
   10   never has been, authorized to accept service of Plaintiff’s pleadings on behalf of
   11   Defendant Rita Gail Farris-Ellison. Secondly, IMW is not a party to the above-
   12   captioned action.
   13           Accordingly, Plaintiff’s Complaint is not properly served as to Rita Gail,
   14   must and is respectfully requested to be dismissed or service deemed quashed.
   15   II.     FACTS
   16           Plaintiff is attempting to serve Defendant Rita Gail Farris-Ellison in State
   17   Court and now Federal Court. The facts of the case are the same as the initial case,
   18   which commenced in October 22, 2009, and the court issued a final judgment
   19
        against Defendant on December 30, 2013 for $100,000.00.
   20
        III.    APPLICABLE LAW
   21
                F.R.C.P. 4(e) “Serving an Individual Within a Judicial District of the United
   22
        States” states, “Unless federal law provides otherwise, an individual—other than a
   23
        minor, an incompetent person, or a person whose waiver has been filed—may be
   24
        served in a judicial district of the United States by:
   25
                (1) Following state law for serving a summons in an action brought in courts
   26
        of general jurisdiction in the state where the district court is located or where
   27
        service is made; or
   28
                                                 -3-
               DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                     QUASH SERVICE OF PLAINTIFF’S COMPLAINT
Case 2:19-cv-08551-RGK-PLA Document 7 Filed 10/28/19 Page 4 of 8 Page ID #:149



    1          (2) Doing any of the following:
    2          (A) Delivering a copy of the summons and of the complaint to the individual
    3   personally;
    4          (B) Leaving a copy of each at the individual's dwelling or usual place of
    5   abode with someone of suitable age and discretion who resides there; or
    6          (C) Delivering a copy of each to an agent authorized by appointment or by
    7   law to receive service of process.”
    8          A summons not served in accordance with the constitutional and statutory
    9
        may be quashed. Rule 12(b)(5) of the Federal Rules of Civil Procedure provides:
   10
   11                 Every defense to a claim for relief in any pleading must be
   12          asserted in the responsive pleading if one is required. But a party may
   13
               assert the following defenses by motion: . . . (5) insufficient service of
   14
   15          process . . . .
   16          In contrast to motions attacking the form of summons, challenges to the
   17   manner of service are interpreted strictly: A liberal construction of Rule 4 “cannot
   18   be utilized as a substitute for the plain legal requirement as to the manner in which
   19
        service of process may be had.” Mid-Continent Wood Products, Inc. v. Harris (7th
   20
        Cir. 1991) 936 F2d 297, 300. When service of process is properly challenged, the
   21
        party on whose behalf service was made (plaintiff) has the burden to establish its
   22
        validity Mann v. Castiel (DC Cir. 2012) 681 F3d 368, 373.
   23
        IV.    THE MANNER OF SERVICE OF PLAINTIFF’S COMPLAINT IS
   24          DEFECTIVE AND MUST BE DISMISSED OR QUASHED
   25
               Plaintiff’s service of Plaintiff’s Complaint regarding Rita Gail is defective
   26
        and must be dismissed or quashed. In an abundance of caution, Defendant Rita
   27
        Gail Farris-Ellison is responding to Plaintiff’s Complaint.
   28
                                                 -4-
              DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                    QUASH SERVICE OF PLAINTIFF’S COMPLAINT
Case 2:19-cv-08551-RGK-PLA Document 7 Filed 10/28/19 Page 5 of 8 Page ID #:150



    1         IMW is not, and never was, authorized to accept service of Plaintiff’s
    2   pleadings on behalf of Rita Gail. [Diggs, Decl. ¶ 5] Defendant Farris-Ellison does
    3   not waive her right to proper service under FRCP 4 (e).
    4         Accordingly, Plaintiff’s Complaint is not properly served as to Defendant
    5   Rita Gail Farris-Ellison. Therefore, Plaintiff’s Complaint must and is respectfully
    6   requested to be dismissed or service deemed quashed as to Rita Gail Farris-Ellison.
    7   V.    RES JUDICATA AND/OR COLLATERAL ESTOPPEL BARS
    8         PLAINTIFF’S COMPLAINT
    9         1.   Res Judicata
   10         The doctrine of res judicata, or claim preclusion, “generally refers to the
   11   effect of a prior judgment in foreclosing successive litigation of the very same
   12   claim, whether or not relitigation of the claim raises the same issue as the earlier
   13   suit.” New Hampshire v. Maine, 532 U.S. 742, 748-79 (2001), citing to
   14   Restatement (Second) of Judgments §§ 17, 27, pp. 148, 250 (1980); D. Shapiro,
   15   Civil Procedure: Preclusion in Civil Actions 32, 46 (2001).
   16         The purpose of the doctrine is to protect against vexatious litigants, conserve
   17   judicial resources and minimize the possibility of inconsistent decisions. Montana
   18   v. United States, 440 U.S. 147, 153-54 (1979).
   19
              The “doctrine of res judicata is not a mere matter of practice or procedure
   20
        inherited from a more technical time than ours. It is a rule of fundamental justice
   21
        and substantial justice, ‘of public policy and private peace,’ which should be
   22
        cordially regarded and enforced by the courts.” Hart Steel Co. v. Railroad Supply
   23
        Co., 244 U.S. 294, 299 (1917). “Public policy dictates that there be an end of
   24
        litigation; that those who have contested an issue shall be bound by the result of the
   25
        contest, and that matters once tried shall be considered forever settled as between
   26
        the parties.” Baldwin v. Iowa State Traveling Men's Assn., 283 U.S. 522, 525
   27
        (1931).
   28
                                                -5-
             DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                   QUASH SERVICE OF PLAINTIFF’S COMPLAINT
Case 2:19-cv-08551-RGK-PLA Document 7 Filed 10/28/19 Page 6 of 8 Page ID #:151



    1         The “res judicata consequences of a final, unappealed judgment on the
    2   merits” are not altered even “by the fact that the judgment may have been wrong or
    3   rested on a legal principle subsequently overruled in another case.” Federated
    4   Department Stores, Inc. v. Moitie, et al., 452 U.S. 394, 398 (1981), citing Angel v.
    5   Bullington, 330 U.S. 183, 187 (1947).
    6         2.   Collateral Estoppel
    7         The doctrine of collateral estoppel, or issue preclusion, “generally refers to
    8   the effect of a prior judgment in foreclosing successive litigation of an issue of fact
    9   or law actually litigated and resolved in a valid court determination essential to the
   10   prior judgment, whether or not the issue arises on the same or a different claim.”
   11   New Hampshire, 532 U.S. at 748-49. In California, there are five threshold
   12   requirements for application of collateral estoppel:
   13     First, the issue sought to be precluded from relitigation must be identical to that
   14   decided in a former proceeding. Second, the issue must have been actually litigated
   15   in the former proceeding. Third, it must have been necessarily decided in the
   16   former proceeding. Fourth, the decision in the former proceeding must be final and
   17   on the merits. Finally, the party against whom preclusion is sought must be the
   18   same as, or in privity with, the party to the former proceeding.
   19
              Here, Plaintiff has already obtained a judgment against Defendant for the
   20
        same claim. The issue sought is identical to that decided in a former proceeding.
   21
        The issue was actually litigated. On December 30, 2013, Honorable Judge Ross M.
   22
        Klein entered a judgment in favor of Plaintiff against Defendant Rita Gail Farris-
   23
        Ellison in the amount of $100,000.00, plus costs. [Diggs Decl. ¶ 4] Thus, Plaintiff
   24
        is barred from bringing the same claim again in federal court.
   25
   26

   27
   28
                                                -6-
            DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                  QUASH SERVICE OF PLAINTIFF’S COMPLAINT
Case 2:19-cv-08551-RGK-PLA Document 7 Filed 10/28/19 Page 7 of 8 Page ID #:152



    1   VII. CONCLUSION
    2         For the foregoing reasons, Plaintiff’s Complaint must, and is respectfully
    3   requested to be dismissed or service deemed quashed as to Defendant Rita Gail
    4   Farris-Ellison.
    5   Dated: October 28, 2019               IVIE, McNEILL & WYATT
    6
    7                                   By:   /s/ Rodney S. Diggs
                                              RODNEY S. DIGGS,
    8                                         YALDA PAYDAR
    9                                         Attorneys for Defendant,
                                              Rita Gail Farris-Ellison
   10
   11
   12
   13
   14
   15
   16
   17
   18

   19
   20
   21
   22
   23
   24
   25
   26

   27
   28
                                              -7-
            DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                  QUASH SERVICE OF PLAINTIFF’S COMPLAINT
Case 2:19-cv-08551-RGK-PLA Document 7 Filed 10/28/19 Page 8 of 8 Page ID #:153



    1
                            DECLARATION OF RODNEY S. DIGGS
    2
               I, RODNEY S. DIGGS, the undersigned, declare as follows:
    3
               1.     I am an attorney at law duly licensed and admitted to practice before
    4
        all courts of the State of California and in the United States District Court for the
    5
        Central District of California. I am a partner with the law firm of Ivie, McNeill &
    6
        Wyatt, attorneys of record for Defendants RITA GAIL FARRIS-ELLISON in this
    7
        case. The foregoing facts are within my personal knowledge and, if called as a
    8
        witness herein, I can and will competently testify thereto.
    9
               2.     This declaration is made in support of Defendant Rita Gail Farris-
   10
        Ellison’s motion to dismiss or, in the alternative, quash summons of Plaintiff’s
   11
        Complaint.
   12
               3.     Plaintiff’s Complaint must be dismissed or, in the alternative, service
   13
        quashed of the summons of Plaintiff’s Complaint for the reasons set forth in the
   14
        moving papers.
   15
               4.     The Superior Court of California, County of Los Angeles has ordered
   16
        a judgment against Defendant Rita Gail Farris-Ellison in the amount of
   17
        $100,000.00 on December 30, 2013. (Case No.: TC023636).
   18
               5.     Ivie McNeill & Wyatt APLC is a law firm in Los Angeles and is not,
   19
        and never was, authorized to accept service of Plaintiff’s pleadings on behalf of
   20
        Rita Gail.
   21
   22
        ///

   23
   24
               I declare under penalty of perjury that the foregoing is true and correct.

   25
               Executed this 28th day of October, 2019, at Los Angeles, California.

   26                                   /s/ Rodney S. Diggs
                                     Rodney S. Diggs, Declarant
   27
   28
                                                -8-
              DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                    QUASH SERVICE OF PLAINTIFF’S COMPLAINT
